NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MARK C. JACKSON,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon.den,t-AppelZee.
2011-7028
Appea1 from the United States C0urt of Appea1s for
Veterans Clain1s in case n0. 10-908, Chief Judge Wi11ia1:n
P. Greene, Jr.
ON MOTION
Before LINN, Circuit Judge.
0 R D E R
Mark C. Jackson submits an "emergency motion
pending appeal."
Jacks0n's motion does not request relief pursuant to
Fed. R. App. P. 8. Instead, Jacks0n appears to seek the
immediate resolution of his appeal or other relief outside

JACKSON V. DVA 2
of this appeal This appeal is fully briefed and ready for
assignment to a merits panel.
Acc0rdingly,
IT ls 0RI)ERED THAT:
The motion is denied
FoR THE CoURT
JAN 28 2011
/s/ Jan H0rbaly
Date J an Horbaly
Clerk
ccc Mark C. Jacks0n
Kimberly I. Kennedy, Esq.
.'FlLED
53 u.s.coua'r oFAPP'.-:ALs ron
11-rs Fso1-:n»\L mann
JN~l 2 8 2011
.lAN |'53RBAi.¥
ClEfl{